Case 2:20-cv-00508-BRM-JAD Document 3 Filed 01/16/20 Page 1 of 1 PageID: 258



                                                                                    A
                                                                                    ALLIANCE DEFENDING

                                                                                    FREEDOM
                                                                                           FOR FAl1H FOR JUSTlCE




                                                                                   January 15, 2020


 Clerk of Court
 Martin Luther King Building
 & U.S. Courthouse
 50 Walnut Street Room 4015
 Newark, NJ 07101


               Re:          Exhibit for recently-filed complaint for Young Americans for Liberty
                                  and Mena Botros v. Montclair State University officials

 To w horn it may concern:

       Please find attached a thumb drive containing a large video file. This thumb
 drive contains Exhibit 15 for the complaint recently filed by Plaintiffs Young
 Americans for Liberty at Montclair State University and Mena Botros and against
 Montclair State University officials. The filing attorney is Michael Laffey and we are
 sending this exhibit on his behalf. Thank you for your attention to this matter. If you
 have any questions, please do not hesitate to call me at 571-707-4761 or to email me
 at mross@ADFlegal.org.

                                                                                                             Sincerely,



                                                                                                            Michael Ross




4 4 !i f i rs I '.,Ire et NW .';   II   i I e 6 0 li. Wd sh i Ii q I u II lJ. ,:   ! !! !I !I I    r· h IJ n e   Hr:, n 8 ',:;   ~   1 :1 :,   I   d x.   !   !)   t   ,,4 7   6? I   A I) I I" g ;i I.   fJ   rg
